Citation Nr: 0514356	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  97-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of left knee patellofemoral pain syndrome, 
currently rated as 10 percent disabling.

2.  Evaluation of right knee patellofemoral pain syndrome, 
currently rated as 10 percent disabling.

3.  Evaluation of residuals of a fracture of the right ulna 
(major), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
left knee patellofemoral pain syndrome; right knee 
patellofemoral pain syndrome; and residuals of a fracture of 
the right ulna (major).  All were assigned non-compensable 
ratings effective from October 1995.  In an August 1997 
rating decision, a 10 percent rating was assigned for left 
knee patellofemoral pain syndrome, effective October 1995.  
In an October 1999 rating decision, 10 percent ratings were 
also assigned for right knee patellofemoral pain syndrome and 
residuals of a fracture of the right ulna (major), effective 
from October 1995.

In a January 2003 decision, the Board addressed and resolved 
additional issues in appellate status, but noted that the 
issues listed on the front page of this decision would be 
undergoing additional development.  In September 2003, the 
Board remanded these issues to the RO for development.  The 
case has now returned for appellate consideration.

In a typed statement submitted in July 2004, the veteran 
appears to raise claims for entitlement to increased 
evaluations for his service-connected tinnitus, lumbar spine 
disability, and below knee right leg amputation.  In 
addition, he submitted in August 2004 a claim for a total 
disability evaluation due to individual unemployability 
(TDIU) resulting from his service-connected disabilities.  A 
review of the claims file indicates that the RO has yet to 
take any action on these claims.  The Board finds that these 
claims are not properly before it at the present time and 
that they are not inextricably intertwined with the issues on 
appeal.  Therefore, these matters are referred to the RO for 
the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Board's prior remand of September 2003, it was 
requested that the veteran be sent the appropriate 
notification as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159, and that a copy of the questions posed for the 
examination report dated in April 2003 be associated with the 
claims file.  The appropriate notification letter was issued 
by the Agency of Original Jurisdiction (AOJ) in April 2004.  
Regarding the latter request, the claims folder was forwarded 
to the VA facility that had conducted the April 2003 VA 
compensation examination.  An addendum to the April 2003 
report was prepared by another physician, that is, a 
physician that had not conducted the April 2003 examination.  
This physician summarized the April 2003 findings and 
indicated that a copy of the worksheet (C&P examination 
questions) used by the April 2003 examiner was being 
forwarded to the AOJ for inclusion in the claims file.  A 
review of the claims file by the Board reveals that this 
worksheet, if forwarded to the AOJ, has not been associated 
with the claims file.

According to the U. S. Court of Veterans Appeals for Veterans 
Claims (Court) holding in Stegall v. West, 11 Vet. App. 268, 
270-71 (1998), a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
order.  A remand poses on the Secretary of VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Under the circumstances, the Board must again remand this 
case and insist on compliance with its prior instructions of 
September 2003.

In regards to the April 2003 examination report, the AOJ has 
assigned a 10 percent evaluation for each knee.  However, the 
examination results variously reported the presence of 
instability and no instability.  The range of motion was 
reported to be from "-46" to 96 degrees in the left knee 
and from "-44" to 88 degrees in the right knee.  It is 
incomprehensible to the Board that extension limited to 44 
and 46 degrees would only warrant a 10 percent evaluation.  
In addition, the April 2003 report indicated that the veteran 
was able to ambulate without the assistance of a cane or 
other device.  However, the Board finds it improbable that 
anyone could effectively walk with extension of the knees 
limited to 44 and 46 degrees.  Clearly, either the 
examination report or the rating action is amiss.  Attempts 
at clarification in the previous remand have met with failure 
and, therefore, further development must be undertaken.

Due to the delay in adjudication and the fact that the 
examiner of April 2003 appears to be unavailable for 
clarification of his examination report, the Board finds that 
additional VA compensation examination must be undertaken.  
On remand, such an examination should be conducted.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Make arrangements to obtain the 
veteran's outpatient and inpatient 
treatment records from the VA Medical 
Center in Birmingham, Alabama dated from 
August 2002 to the present.  The VAMC 
should be specifically requested to provide 
a copy of the C&P Worksheet (posed 
examination questions) used by the examiner 
of April 2003 in preparation of his 
examination report.  All responses or 
evidence received must be associated with 
the claims file.

2.  Contact the veteran and inform him 
that if there is evidence supporting the 
issues on appeal, he must submit that 
evidence to VA.  All responses or 
evidence received should be incorporated 
into the claims file.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected bilateral 
knee and right ulna disabilities.  The 
claims file must be made available to the 
examiner.  

The examiner should identify all 
residuals attributable to the veteran's 
patellofemoral pain syndrome of the knees 
and fracture of the right ulna.  

The examiner should report the range of 
motion measurements for the knees, right 
elbow, and right forearm in degrees.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified by degrees of 
motion, if possible.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should indicate whether the 
knee joints evidence instability and, if 
so, should report the degree of 
instability.  The examiner should determine 
for the record whether it is at least as 
likely as not that any identified 
instability or degenerative changes were 
the result of the service-connected 
patellofemoral pain syndrome or fracture of 
the right ulna, or whether any instability 
or degenerative changes were aggravated 
beyond their natural progression by the 
pain syndrome and/or ulna fracture.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  If the veteran fails to report of his 
compensation examination, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address. 

5.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, ensure that a copy of the C&P 
Worksheet used by the examiner of April 
2003 has been obtained and associated 
with the claims file.  If any action is 
not in compliance with the instructions 
of this remand, then implement corrective 
procedures.  

6.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  Specifically, the 
AOJ should discuss the range of motion 
findings noted on examination in April 
2003 and whether such evidence warrants 
separate evaluations for limitation of 
flexion, extension, and/or instability.  
In this regard, the AOJ must provide a 
reasons and bases that reconciles the 
improbability regarding the veteran's 
ability to ambulate and the reported 
limitations of extension.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


